DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following is in response to the communication filed on 07/09/2021. Currently, claims 1-9, 11-20 are pending in this application. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1, 4-9 and 13 are rejected under 35 U.S.C.103(a) as being unpatentable over Mortimer 2009/0062092 in view of Kim 2011/0039659.
Regarding claim 1, Mortimer teaches the following claimed limitations: a computer-implemented method comprising: providing first instructions to a user to e.g. a system for providing a subject with motional training relating to one or more functional tasks or activities, and wherein the system comprises various components, including a screen that displays information to the subject—such as: informing the subject regarding a target area to which the subject is expected to move or perform a predetermined motion, instructing the subject to lean to the side; see  [0088], lines 14-16, etc. Thus, the system is providing first instructions to a user to perform an athletic movement comprising predefined criteria at a first location during a first time period); constructing a form profile, wherein the form profile comprises a plurality of data points generated by a first sensor during a performance of  the athletic movement by the user, wherein a selected data point, from the plurality of data points, comprises a first location of a body part of the user in combination with a time stamp ([0048]; [0049]; [0065] lines 8-14; [0073]; [0074]; [0078]; [0092]: e.g. one or more sensors are utilized to track the athletic movements implied above; and furthermore, as the subject performs a sequence of predefined motions relating to the functional task, the system gathers and stores various parameters—such as, performance measurements detected via one or more of the sensors, timing data, etc., wherein the database is programed to contain subject data and such subject specific parameters. Given the above implementation, it is understood that the system records each position of one or more body parts of the subject with respect to one or more time intervals—such as: the positions of the subject’s back as the subject transits from a sitting position to a standing position, one or more position of the subject’s hand as the subject attempts to reach for an object, etc. Accordingly, the system already generates a form profile, wherein the form profile comprises a plurality of data points generated by a first sensor during a performance of  the athletic movement by the user, wherein a selected data point, from the plurality of data points, comprises a first location of   a body part of the user in combination with a time stamp); comparing the form profile against a form profile template for the athletic movement; determining, based on the comparing, that the performance of the athletic movement by the user comprises an improper form; determining that the user has not completed a correction within an elapsed period of time; and adjusting, in response to the determining that the user has not completed the correction within the elapsed period of time, a first predefined criterion of the predefined criteria of the athletic movement, wherein the adjusting decreases a difficulty of the athletic movement ([0072]; [0087], lines 8-17; [0088]; [0089], lines 22-32: e.g. as the exemplary scenario mentioned above, the user is provided with an instruction regarding an action(s) that the user is required to perform [such as instructing the user to lean to the side and activate an actuator]; and wherein the system determines whether the action(s) that the user has performed complies with the requested action(s). The above already suggests that the system determines whether the user's performance comprises an improper form by comparing the user’s form profile against a first profile template for the athletic movement. The system already provides a set time threshold—such as 5-seconds—for the user to perform the required action; and this implicitly suggests the process of determining that the user has not corrected the improper form within an elapsed period of time. Furthermore, when the user is unable to perform the requested action within the set time threshold, the system adapts the difficulty of the action(s)—such as moving the threshold for activation of the actuator closer to the user’s center of pressure [COP]; and wherein the system performs such adaptation automatically; see [0087], lines 12-17. Accordingly, when the user fails to complete the correction within an elapsed period of time, the system adjusts a first predefined criterion of the predefined criteria of the athletic movement; wherein the adjustment decreases a difficulty of the athletic movement). 

Mortimer does not explicitly describe displaying, based on the determining that the performance of the athletic movement by the user comprises an improper form, a first feedback to the user, the first feedback indicating that a body part of the user that is outside a compliance zone and a correction to the improper form; and sending, based on the adjusting, a second feedback to the user, the second feedback indicating the adjusted first predefined criteria.
However, Kim discloses a fitness training system that evaluates, based on tracked motion data regarding a user, whether the user is performing a given exercise incorrectly ([0024], [0025]); and thereby the system provides the user with one or more feedbacks, such as: displaying motion/posture correction information to the user if the user’s motion/posture is incorrect, a recommended or a custom-tailored exercise for the user, etc. ([0028], [0032], [0039], [0041], 0042]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Mortimer in view of Kim; for example, by incorporating an algorithm(s) that provides the user with one or more additional graphic and/or textual feedbacks based on detected performance conditions (e.g. informing the user regarding the correctness—or the  incorrectness—of the exercise that the user is performing, including the correction needed (if any); informing the user regarding updates made to the exercise, etc.), so that the user would have a better chance to accurately perform the required exercise or motion(s). 
Regarding claim 4, Mortimer in view of Kim teaches the current claimed limitations as discussed above according to claim 1. 

Mortimer further teaches, wherein the plurality of data points are associated with intermittent times stamps over the first time period ([0065], lines 8-14; [0073]; [0074]; [0078]; [0092]: e.g. as already discussed with respect to claim 1, the system gathers and stores, as the subject performs a sequence of predefined motions relating to the functional task, various parameters—such as, performance measurements detected via one or more of the sensors, timing data, etc., and wherein the database is programed to contain subject data and such subject specific parameters. Accordingly, the system already collects plurality of data points that are associated with intermittent times stamps over the first time period—such as 
the subject transits from a sitting position to a standing position, or as the subject attempts to reach to an object , etc. It is worth noting that claim 4 is merely specifying the attributes relating to the data points being collected). 
Regarding claims 5 and 6, Mortimer in view of Kim teaches the claimed limitations as discussed above according to claim 4.
Mortimer does not explicitly describe, wherein two data points, selected from the plurality of data points, are separated by at least 1 hour (per claim 5); and wherein two data points, selected from the plurality of data points, are separated by at least 12 hours (per claim 6).
However, given the type of functional task and/or sub-functional task that the user is required to perform ([0034]), it is understood that the user would engage in an activity that requires few seconds or minutes to a number of hours.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Mortimer’s system; for example, by incorporating an algorithm(s) that allows the system to collect sufficient data points for
e.g. collecting a plurality of data points, wherein two data points are separated by: 30-minutes, an hour, two hours, etc.), in order to enable the system to accurately determine the performance of the user without significant error. 
Regarding claim 7, Mortimer in view of Kim, teaches the claimed limitations as discussed above according to claim 1. 
Mortimer further teaches, wherein the first sensor is worn by the user ([0044]; [0049]: e.g. the subject already wears one or more sensors—such as an inertial sensor—on the garment that the subject is wearing).
Regarding claims 8 and 9, Mortimer in view of Kim, teaches the claimed limitations as discussed above according to claim 1. 
Kim further teaches, (per claim 8) the first sensor is remote from the user; and (per claim 9) the first sensor comprises an image capture device ([0024], [0031]: e.g. the system implements at least one camera positioned in front of the user for tracking the user’s motion/movements). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Mortimer in view of Kim; for example, by incorporating at least one remote sensor—such as a camera—for detecting the movements of one or more body parts of the subject as the subject performs the task(s); and wherein, besides evaluating the data obtained via the inertia sensor(s), the system further implements an algorithm(s) to evaluate the data received from the camera for analyzing the subject’s performance, etc., in order to improve the accuracy of the analysis so that the system would generate e.g. detected data obtained from the camera would be used to verify or correct the accuracy of the detected data obtained via the inertia sensor, etc.).  
Regarding claim 13, Mortimer in view of Kim, teaches the claimed limitations as discussed above according to claim 1. 
Mortimer further teaches, transmitting first instructions to the user providing motivation to complete the predefined criteria (see [0067], lines 1-11; [0069]; [0070]; [0075], lines 1-7; [0089], lines 15-32: e.g. the system detects the performance of the subject regarding a task or sub-task based on one or more thresholds in the database, and thereby encourages the subject to accomplish the task or sub-task by providing one or more feedbacks to the subject. It is worth noting that the screen presents visual feedback that supplements the vibrotactile feedback that the subject is receiving; and therefore, the instruction is transmitted to the subject).
●	Claims 2 and 3 are rejected under 35 U.S.C.103(a) as being unpatentable over Mortimer 2009/0062092 in view of Kim 2011/0039659 and further in view of Geisner 2010/0281432. 
Regarding claim 2, Mortimer in view of Kim teaches the current claimed limitations as discussed above according to claim 1. 
Mortimer in view of Kim does not explicitly describe that the first feedback comprises a visual avatar of the user displaying the correction to the improper form.
However, Geisner discloses system that generates feedback to a user based on detected actions of the user regarding an athletic movement(s); wherein the system displays an avatar that demonstrates to the user the proper manner to perform the athletic movement ([0055] and [0056]).
Mortimer in view of in view of Kim and further in view of Geisner; for example, by incorporating an algorithm that allows the system to display, based on data gathered from the sensors (and/or data gathered from a camera incorporated to the system), one or more additional animations to the user (e.g. an avatar demonstrating the proper manner to lean or move when activating an actuator, etc.), in order to help the user to easily recognize the movement(s) that he/she is required to perform, so that the user would be able to quickly improve his/her performance.  
Regarding claim 3, Mortimer in view of in view of Kim and further in view of Geisner teaches the claimed limitations as discussed above per claim 2.
The limitation, “the first  predefined criterion is associated with the body part”, is already addressed above according to the discussion presented with respect to claim 1 (e.g. the modified system already determines whether the user is failing or unable to perform the requested physical act within a set time period; and thereby adjusts or reduces the difficulty level of the activity to be performed; for example, when the user fails or unable to perform the requested physical act within the set time period).
●	Claims 11, 12 and 14-17 are rejected under 35 U.S.C.103(a) as being unpatentable over Mortimer 2009/0062092 in view of Kim 2011/0039659 and further in view of Lanfermann 2010/0036288.
Regarding claim 11, Mortimer in view of Kim teaches the claimed limitations as discussed above per claim 1.
	Mortimer in view of Kim does not explicitly describe estimating, based on the performance, a muscle fatigue value.
Lanfermann discloses a system that evaluates a user’s performance relating to a given exercise, and wherein the system implements a fatigue sensor for detecting whether the user is experiencing muscle fatigue during the given exercise ([0032] to [0035]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Mortimer in view of in view of Kim and further in view of Lanfermann; for example, by incorporating at least one fatigue sensor that the subject wears when performing the task(s); and wherein the system also incorporates an algorithm(s) to further evaluate—based on the above fatigue sensor—whether the subject is experiencing a muscular fatigue; and thereby  the system generates one or more notifications to the subject when the detected fatigue level is high; such as: notifying the subject to stop the current task, or notifying the subject to switch to an easier task, etc., so that that the subject’s health and/or level of comfort is maintained.  
	Regarding claim 12, Mortimer in view of in view of Kim and further in view of Lanfermann teaches the claimed limitations as discussed above per claim 11.
	The limitation, “wherein based upon a determination that the muscle fatigue value exceeded a threshold, determining second instructions to provide the user to promote muscle regeneration”, is already addressed above according to the discussion presented with respect  to claim 11.
	Particularly, the modified system evaluates—based on the fatigue sensor—whether the subject is experiencing a muscular fatigue; and wherein the system provides one or more notifications to the subject—such as: notifying the subject to stop the current task, or notifying the subject to switch to an easier task, etc., when it detects 
Regarding claim 14, Mortimer teaches the following claimed limitations: a  system comprising: a sensor; a computing device configured to: provide instructions to a user to perform an athletic movement comprising predefined criteria at a first location during a first time period ([0040] lines 1-7; [0061] lines 1-9; [0067] lines 1-3; FIG 4, labels ‘77’ and ‘71’: e.g. a system for providing a subject with motional training relating to one or more functional tasks or activities; and wherein the system comprises various components, including a screen that displays information to the subject—such as: informing the subject 
regarding a target area in which the subject is expected to move or perform a predetermined motion, instructing the subject to lean to the side; see [0088], lines 14-16], etc. Thus the system provides a first instruction provided to the subject to perform an athletic movement comprising predefined criteria at a first location during a first time period); construct a first form profile, wherein the first form profile comprises a plurality of data points generated by the first sensor during a performance of the athletic movement by the user, wherein a selected data point, from the plurality of data points, comprises a location of a body part of the user in combination with a time stamp ([0048]; [0049]; [0065] lines 8-14; [0073]; [0074]; [0078]; [0092]: e.g. one or more sensors are utilized to track the athletic movements implied above; and furthermore, as the subject performs a sequence of predefined motions relating to the functional task, the system gathers and stores various parameters—such as, performance measurements detected via one or more of the sensors, timing data, etc., wherein the database is programed to contain subject data and such subject specific parameters. Given the above implementation, it is understood that the system records each position of one or more body parts of the subject with respect to one or more time intervals—such as: the positions of the subject’s back as the subject transits from a sitting position to a standing position, one or more position of the subject’s hand as the subject attempts to reach for an object, etc.); compare the first form profile against a form profile template for the athletic movement; determine, based on the comparing, that the performance of the athletic movement by the user comprises an improper form; determine that the user has not completed a correction within an elapsed period of time; and adjust, in response to the determining that the user has not completed the correction within the elapsed period of time, a first predefined criterion of the predefined criteria of the athletic movement, wherein the adjusting decreases a difficulty of the athletic movement ([0072]; [0087] lines 8-17; [0088]; [0089] lines 22-32: e.g. as the exemplary scenario mentioned above, the user is provided with an instruction regarding an action(s) that the user is required to perform [such as instructing the user to lean to the side and activate an actuator]; and wherein the system determines whether the action(s) that the user has performed complies with the requested action(s). The above already suggests that the system determines whether the user's performance comprises an improper form by comparing the user’s form profile against a first profile template for the athletic movement. It is also worth noting that the system already provides a set time threshold—such as 5-seconds—for the user to perform the required action. Thus, the system already determines whether the user has not completed the correction within an elapsed period of time. Furthermore, when the user is unable to perform the requested action within the set time threshold, the system adapts the difficulty of the action(s)—such as moving the threshold for activation of the actuator closer to the user’s center of pressure [COP]; and wherein such adaptation is performed automatically; see [0087], lines 12-17. Accordingly, when the user fails to complete the correction within an elapsed period of time, the system adjusts a first predefined criterion of the predefined criteria of the athletic movement; wherein the adjustment decreases a difficulty of the athletic movement).  
Mortimer does not explicitly describe display, based on the determining that the performance of the athletic movement by the user comprises an improper form, a first feedback to the user, the first feedback indicating a body part of the user that is outside a compliance zone and a correction to the improper form; and send, based on the adjusting, a second feedback to the user, the second feedback indicating the adjusted first predefined criteria.
However, Kim discloses a fitness training system that evaluates, based on tracked motion data regarding a user, whether the user is performing a given exercise incorrectly ([0024], [0025]); and thereby the system provides the user with one or more feedbacks, such as: displaying motion/posture correction information to the user if the user’s motion/posture is incorrect, a recommended or a custom-tailored exercise for the user, etc. ([0028], [0032], [0039], [0041], 0042]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Mortimer in view of Kim; for example, by incorporating an algorithm(s) that provides the user with one or more additional graphic and/or textual feedbacks based on detected performance conditions (e.g. informing the user regarding the correctness—or the  incorrectness—of the exercise that the user is performing, including the correction needed (if any); informing the user regarding updates made to the exercise, etc.), so that the user would have a better chance to accurately perform the required exercise or motion(s). 
Mortimer also does not explicitly describe, estimating with a processor a muscle fatigue value based upon, at least in part, the user's performance at the first location during the first time period and the second time period. 
Lanfermann discloses a system that evaluates a user’s performance relating to a given exercise, and wherein the system implements a fatigue sensor for detecting whether the user is experiencing muscle fatigue during the given exercise ([0032] to [0035]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Mortimer in view of Kim and further in view of Lanfermann; for example, by incorporating at least one fatigue sensor that the subject wears when performing the task(s); and wherein the system also incorporates an algorithm(s) to further evaluate—based on the above fatigue sensor—whether the subject is experiencing a muscular fatigue; and thereby the system generates one or more notifications to the subject when the detected fatigue level is high; such as: notifying the subject to stop the current task, or notifying the subject to switch to an easier task, etc., so that that the subject’s health and/or level of comfort is maintained.  
Regarding claim 15, Mortimer in view of Kim and further in view of Lanfermann teaches the claimed limitations as discussed above per claim 14.
Regarding the limitation, “the first feedback comprises  a visual avatar of the user displaying the correction to the improper form”,  Lanfermann already describes that the system recognizes an improper limb movement based on data detected regarding the user’s limb movement, and thereby the system displays one or more visual feedbacks to the user, including image sequence regarding the desired motion of the limb ([030] lines 1-15 and [0047]).
Mortimer in view of Kim and further in view of Lanfermann; for example, by incorporating an algorithm that allows the system to display, based on detected performance of the user,  one or more additional sequence of images to the user (e.g. an avatar demonstrating the proper manner to lean or move when activating an actuator, etc.), in order to help the user to easily recognize the movement(s) that he/she is required to perform, so that the user would be able to quickly improve his/her performance.  
Regarding claim 16, Mortimer in view of Kim and further in view of Lanfermann teaches the claimed limitations as discussed above per claim 15.
The limitation, “the first  predefined criterion is associated with the body part”, is already addressed above according to the discussion presented with respect to claim 14 (e.g. the modified system already determines whether the user is failing or unable to perform the requested physical act within a set time period; and thereby adjusts or reduces the difficulty level of the activity to be performed; for example, when the user fails or unable to perform the requested physical act within the set time period).
Regarding claim 17, Mortimer in view of Kim and further in view of Lanfermann teaches the claimed limitations as discussed above per claim 14.
Mortimer further teaches, wherein the plurality of data points are associated with intermittent times stamps over the first time period ([0065], lines 8-14; [0073]; [0074]; [0078]; [0092]: e.g. similar to the discussion of claim 14, the system gathers and stores, as the subject performs a sequence of predefined motions relating to the functional task, various parameters—such as, performance measurements detected via one or more of the sensors, timing data, etc., and wherein the database is programed to contain subject data and such subject specific parameters. Accordingly, the system already collects plurality of data points that are associated with intermittent times stamps over the first time period—such as the subject transits from a sitting position to a standing position, or as the subject attempts to reach to an object , etc. It is worth noting that claim 17 is merely specifying the attributes relating to the data points being collected).  
●	Claims 18-20 are rejected under 35 U.S.C.103(a) as being unpatentable over Stirling 7,602,301 in views of Mortimer 2009/0062092. 
Regarding claim 18, Stirling teaches the following claimed limitations: a  device configured to be worn on an appendage of a user comprising: a processor; a sensor; and a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the processor perform at least (col.9, lines 48-67; col.10, lines 26-39 and col.11, lines 22-24: e.g. a system for evaluating one or more physical acts that a user is performing—such as one or more physical acts relating to sport or therapy; wherein the system involves one or more sensors and a portable computing device—such as a cellphone, which are attached to a garment or accessory that the user is wearing): providing first instructions to the user to perform an athletic movement comprising predefined criteria at a first location during a first time period; constructing a form profile, wherein the form profile comprises a plurality of data points generated during a performance of the athletic movement by the user, and wherein a selected data point, from the plurality of data points, comprises a location of a body part of the user in combination with a time stamp (col.11, lines 32-48; col.12, lines 5-42: and col.13, lines 22-25: e.g. the system already communicates with one or more devices, and thereby allows the user to receive one or more instructions; such as a trainer/therapist providing information to the user, including providing virtual assessment to the user regarding the user’s movements, etc. The above suggests the process of providing first instructions to the user, thereby instructing the user to perform an athletic movement comprising predefined criteria at a first location during a first time period. Furthermore, as the user is performing one or more physical acts, the system generates—based on the data gathered from the sensors—“performance fingerprint” relating to the user. It is worth noting that the “performance fingerprint” typically involves time stamp data [see col.9, lines 16-31]. Accordingly, such processing of generating “performance fingerprint” of the user suggests the process of constructing a form profile, wherein the form profile comprises a plurality of data points generated during a performance of the athletic movement by the user); comparing the form profile against a form profile template for the athletic movement; determining, based on the comparing that the performance of the athletic movement by user comprises an improper form; displaying, on a display screen and based on the determining that the performance of the athletic movement by the user comprises an improper form, a first feedback to the user, the first feedback indicating a body part of the user is outside a compliance zone and a correction to the improper form (col.12, lines 45-65; col.13, lines 33-36: e.g. the system already stores performance attributes relating to one or more users, such as performance attributes of professionals. It is also worth noting that the stored data involves one or more physical acts generated based on data gathered from each professional [col.11, lines 12-22]; and this suggests the form profile template for the athletic movement. Thus, the system determines, by comparing the user’s form profile against the above form profile template, whether the user’s performance comprises an improper form. In addition, based on detected data relating to one or more physical acts of the user, the system provides feedback to the user—such as a feedback relating to desirable adjustment in stance or body position. This suggests the process of transmitting a first feedback to the user, wherein the first feedback indicating a body part of the user is outside a compliance zone and a correction to the improper form). 
Stirling  does not explicitly describe adjusting, in response to the determining that the user has not corrected the location of the body part within the elapsed period of time, a first predefined criterion of the predefined criteria of the athletic movement, wherein the adjusting decreases a difficulty of the athletic movement. 
However, Mortimer discloses a system for training one or more motions to a user; and wherein the system requests the user to perform a given exercise/motion; and wherein, responsive to determining that the user has failed or unable to perform the requested exercise/motion within the a set time period, the system adjusts the difficulty level of the exercise/motion, including reducing its difficulty level ([0087], lines 12-17; [0088], lines 14-22). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Stirling in view of Mortimer; for example, by incorporating an algorithm(s) that allows the system to determine, based on the data gathered from the sensors, whether the user has performed the requested physical act within a set period of time; and wherein, 
when the user fails or unable to perform the requested physical act within the set period of time, the system (or the trainer/therapist monitoring the user) generates to the user a new request that is easier than the first request, in order to help the user to easily  develop the techniques required to achieve complex or difficult physical acts, etc., so that the user would have a better chance to improve his/her skills without losing hope.  

Stirling does not  explicitly describe that the system “sends, based on the adjusting, a second feedback to the user, the second feedback indicating the adjusted first predefined criteria”, Stirling already teaches that the system provides, based on detected motion data regarding the user, various types of feedbacks to he user, including feedbacks that indicate one or more desirable adjustments (see col.13, lines 22-36).
Of course, it has also been indicated above that , Mortimer adjusts the difficulty level of the exercise/motion when the fails or unable to perform the requested exercise/motion ([0088], lines 14-22).
Accordingly, given the teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify Stirling’s system; for example, by incorporating an algorithm(s) that provides the user with one or more additional graphic and/or textual feedbacks based on detected performance conditions (e.g. supplemental information to the user regarding the correctness or the incorrectness of the exercise that the user is performing, including the correction needed (if any); informing the user regarding updates made to the exercise, etc.), in order to provide the user with such further information, so that the user would have a better chance to accurately perform the required action(s).  
Regarding claim 19, Stirling in view of Mortimer teaches the claimed limitations as discussed above per claim 18.
	Although Stirling does not explicitly describe that the first feedback comprises a visual avatar of the user displaying the correction to the improper form, Stirling already describes an implementation wherein the system displays animations to the user regarding athletic movement (col.11, lines 12-22).
Stirling already determines whether the user is incorrectly performing the athletic movement; wherein the system displays to the user a human profile, which is an image representative of a human; and thereby the system displays visual information to the user in order to help the user correct his/her movement (col.22, lines 51-57; and col.23 lines 1-21).   	
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify Stirling’s system; for example, by incorporating an algorithm that allows the system to display, based on detected performance of the user, one or more additional animations to the user (e.g. animation of the user—or a coach—demonstrating the proper stance or body position to play golf, etc.), in order to help the user to easily recognize the movement(s) that he/she is required to perform, so that the user would be able to quickly improve his/her performance.  
	Regarding claim 20, Stirling in view of Mortimer teaches the claimed limitations as discussed above per claim 19. The limitation, “the first predefined criterion is associated with the body part”, is already addressed above according to the modification discussed per claim 18 (e.g. the modified system already determines whether the user is failing or unable to perform the requested physical act within a set time period; and thereby adjusts or reduces the difficulty level of the activity to be performed; for example, when the user fails or unable to perform the requested physical act within the set time period). 




Response to Applicant’s Arguments
4. 	Applicant’s arguments have been fully considered (the arguments filed on 07/09/2021). However, Applicant’s arguments directed to claim 1 are now moot since a new ground of rejection is presented in this current office-action.
Applicant’s arguments directed to claim 18 are not persuasive since Applicant fails to demonstrate whether the combined teaching of the references (Stirling and Moretimer) lacks any of the claimed limitations. For instance, regarding Stirling Applicant asserts that “a teaching limited to feedback related to ‘desirable adjustments in stance,  form, body position’ is clearly distinct from ‘the first feedback indicating that a body part of the user that is outside a compliance zone and a correction to the improper form,’ as recited”.
However, the feedback, which indicates to the user the desired adjustments in stance, body position, etc., is generated based on the analysis of the user’s movement. Particularly, based on data gathered from one or more of the sensors attached to the user, Stirling (i) determines the user’s “performance print” that indicates whether the user has correctly or incorrectly performed the motions (see col.12, lines 7-25 and lines 44-66); and also (ii) generates feedback to the user regarding the desired adjustments in stance, body position, etc. (col.13, lines 33-36). 
Accordingly, such feedback, which indicates to the user a desirable adjustment in stance and/or body motion, already indicates to the user that the user’s instance and/or body position was incorrect. In fact, common sense dictates that there would be no need to provide such feedback, which informs the user regarding desirable adjustments in stance and/or body position, if the user’s stance and/or body position were accurate.  Consequently, Applicant’s assertion are not persuasive. 
determining that the user has not completed the correction within an elapsed period of time after the first 
feedback”, are not accurate. Applicant asserts that  “[t]he Office does not address this feature of claim 18. See, Office Action at 18, 19, Stirling does not teach or suggest this feature (and the Office never maps this feature to any of Stirling’s teachings) . . .”
However, the Office has already addressed the above limitation (e.g. see page 19 of the office-action mailed on 03/10/2021). Particularly, the Office has incorporated Moretimer, which teaches the process of determining whether the user has not completed, within an elapsed period of time, the required exercise/motion (see [0088] lines 14-27). It has also been demonstrated above that Applicant fails to demonstrate whether Moretimer lacks the above teaching. Consequently, Applicant’s arguments are not persuasive.  










Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715